MEMORANDUM OF DECISION.
Defendant Eric Weybrant appeals from his conviction of burglary, 17-A M.R.S.A. § 401 (1983) entered by the Superior Court (Sagadahoc County) upon a jury verdict.
As his first claim of error, defendant argues that certain physical evidence, and expert testimony regarding that evidence, should not have been admitted at trial because the State presented insufficient evidence of chain of custody. We have recently reaffirmed that to support admissibility, chain of custody evidence need only establish “by the fair preponderance of the evidence rule that it is more probable than not that the object is the one connected with the case.” State v. Thompson, 503 A.2d 689, 691 (Me.1986) (quoting State v. Thibodeau, 353 A.2d 595, 603 (Me.1976)). A careful review of the record reveals adequate evidence to support admission of the challenged evidence.
Defendant’s second claim of error is that the evidence presented at trial was insufficient to support the guilty verdict rendered against him. Evidence is sufficient to support a guilty verdict if the jury, viewing that evidence in a light most favorable to the State, rationally could have found all elements of the crime charged to be proven beyond a reasonable doubt. State v. Hardy, 489 A.2d 508, 510 (Me.1985). After reviewing the entire record, we conclude that the evidence was sufficient to support the guilty verdict.
The entry is:
Judgment affirmed.
All concurring.